244 S.W.3d 229 (2008)
Nelson R. MONK, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 89461.
Missouri Court of Appeals, Eastern District, Division One.
January 29, 2008.
*230 Lisa M. Stroup, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Mary H. Moore, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Movant, Nelson R. Monk, appeals from the judgment denying on the merits without an evidentiary hearing his Rule 24.035 motion for post-conviction relief. The motion court's judgment is based on findings of facts and conclusions of law that are not clearly erroneous. Rule 24.035(k). No error of law appears. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).